Citation Nr: 0033443	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $2,507, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from March 1951 to December 
1952.  He died in April 1988, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
July 1999, which denied waiver of recovery of an overpayment 
in the calculated amount of $2,507, on the basis that the 
appellant had shown bad faith in the creation of the 
overpayment.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A). The new statutory duty also requires VA to satisfy 
several notice requirements.  Specifically, these 
notification duties include notifying the claimant if his or 
her application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the matter of whether the overpayment was 
properly created must be addressed.  The overpayment at issue 
was created as the result of information received by the VA 
which disclosed additional income received by the appellant 
in 1995 that she had failed to report.  The inclusion of this 
additional income raised her total income to an amount in 
excess of maximum allowable rate; hence, her benefits were 
retroactively terminated, effective October 1, 1995, 
resulting in an overpayment consisting of the total amount of 
payments she received from October 1, 1995, through December 
31, 1999.  However, she contends that she received this 
income before filing her claim for pension benefits, and, 
therefore, it should not be included as countable income.  
Moreover, she claims that she did not receive any income 
other than Social Security benefits during the years 1996, 
1997, and 1998.  Although not explicitly raised by the 
appellant, the proper creation of the overpayment is implicit 
in the issue of waiver of recovery of the overpayment.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).  

Particularly in view of the new notification and duty to 
assist requirements contained in the Veterans Claims 
Assistance Act of 2000, the appellant must be informed of the 
basis of the creation of the debt, and afforded an 
opportunity to provide information which would reduce or 
eliminate the debt, or mitigate her fault.  

The total debt of $2,507 represents the entirety of her 
monthly payments from October 1, 1995, through December 31, 
1998.  The additional income received by the veteran in 1995 
consisted of a retirement pension payment, which appears to 
be a lump sum disbursement, and employment income, from a 
second job.  The appellant states that she received the 
retirement pension disbursement prior to filing for pension 
benefits, and used the money to purchase a home, also prior 
to filing for pension benefits.  However, contrary to her 
substantive appeal, this was not reported on her claim, nor 
has she reported the value of the house as net worth in any 
income statements, including eligibility verification reports 
(EVR), submitted since her claim.  Moreover, she has not 
submitted any evidence which would verify that this payment 
was received prior to her filing the claim for pension 
benefits.

Additionally, assuming that this retirement pension 
disbursement was a one-time payment, and was used to purchase 
the appellant's residence, even if received after filing her 
claim for pension, the income would only count for the twelve 
month annualization period following receipt of the income.  
See 38 C.F.R. § 3.271(a)(3) (2000).  Thus, even if countable, 
it would represent a relatively small portion of the debt, if 
any.  

The bulk of the overpayment was caused by the employment 
income from a second job which she received in 1995.  
Although she resigned from one job in July 1995, she has not 
submitted any verification of when, if ever, she terminated 
her employment with this second firm.  Although the income 
from this job, as reported in 1995, was not great, it was 
sufficient to bring her total annual income, together with 
her Social Security benefits and interest income, over the 
maximum allowable countable income for receipt of death 
pension benefits.  Because she did not submit any evidence 
verifying that this income was received prior to September 
1995, it was counted as income for that year.  

Moreover, since she did not submit any evidence verifying 
that she no longer is employed by that organization, the 
income was also added to her previously reported income for 
1996, 1997, and 1998, resulting in total income in excess of 
the maximum allowable countable income for the entire period 
she was in receipt of pension benefits.  Although she has 
denied receiving employment income for 1996, 1997, and 1998, 
it is unclear that she is aware that the overpayment at issue 
is based largely on the employment income received in 1995, 
and the assumption, unrebutted by her, that she has continued 
to receive this income.  In this regard, she has failed to 
provide any substantiation for her contention.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The appellant should be informed that 
the overpayment at issue results primarily 
from income she received from her second 
job during 1995, which has been counted as 
having been received after she filed her 
claim for pension benefits.  In addition, 
it has been assumed that she has continued 
to receive this employment income.  As a 
result, her total countable income has 
been found to be in excess of the maximum 
allowable rate for the years 1995, 1996, 
1997, and 1998.  If she received this 
income prior to September 1995, or stopped 
receiving this income at some point prior 
to December 1998, she must provide 
verification of such to the RO.  Such 
verification may consist of a statement 
from the employer, or other independent 
confirmation that she is no longer 
employed by that company, and the date her 
employment ended.  

2.  If she provides verification that this 
income was received prior to her pension 
claim, and not after, she should be 
requested to provide verification that she 
received the retirement pension 
distribution in 1995 prior to filing her 
claim for pension benefits.  (If she does 
not provide such verification, and her 
income is found to exceed the limit, the 
presence of additional income is 
irrelevant.)

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department.  

4.  Thereafter, the Committee should 
consider the issue of whether all or part 
of the overpayment, in the calculated 
amount of $2,507, was properly created.  
If so, the claim for waiver of recovery of 
the overpayment should be readjudicated.  
If the decision as to either matter is 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case, which 
explains the basis of the overpayment, and 
discusses the reasons for the denial of 
her claim.  The information should be 
provided in language which understandably 
relates the basis for the denial of the 
claim.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  Nevertheless, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





